DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-20, are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art does not disclose or suggest: “a detection circuit part; and a control circuit part, wherein a first electrical resistance of the first element increases as an absolute value of a first current flowing in the first conductive part increases when the first current is positive, the first electrical resistance increases as the absolute value of the first current flowing in the first conductive part increases when the first current is negative, the detection circuit part is configured to output a signal corresponding to the first electrical resistance, and the control circuit part is configured to control the first direct current voltage to cause the first electrical resistance to approach an even function of the first current based on the signal output from the detection circuit part” in combination with all the limitations of claim 1. 
Claims 6, 7 and 13 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 5, prior art does not disclose or suggest: “a detection circuit part; and a control circuit part, wherein a first electrical resistance of the first element increases as an absolute value of a first current flowing in the first conductive part increases when the first current is positive, the first electrical resistance increases as the absolute value of the first current flowing in the first conductive part increases when the first current is negative, the detection circuit part is configured to output a signal corresponding to the first electrical resistance, the alternating current voltage has a first frequency, and the control circuit part is configured to control the first direct current voltage to reduce a component of the first frequency of the signal output from the detection circuit part when there is substantially no external magnetic field” in combination with all the limitations of claim 5.
Regarding claim 8, prior art does not disclose or suggest: “the alternating current circuit part also being configured to apply the alternating current voltage between the second circuit end portion and the second circuit other-end portion, the first element, the first resistance element, the second element, and the second resistance element forming a bridge circuit, the detection voltage circuit part being configured to apply a detection voltage to the bridge circuit, the detection circuit part being configured to output a signal corresponding to a difference between a potential of an electrical first connection point of the first element and the first resistance element and a potential of an electrical second connection point of the second element and the second resistance element, the control circuit part being configured to control at least one of the first direct current voltage or the second direct current voltage based on the signal output from the detection circuit part” in combination with all the limitations of claim 8.
Claims 9-12 and 19 are dependent on claim 8 and are therefore also allowed. 
Regarding claim 14, prior art does not disclose or suggest: “the alternating current circuit part also being configured to apply the alternating current voltage between the second circuit end portion and the second circuit other-end portion, between the third circuit end portion and the third circuit other-end portion, and between the fourth circuit end portion and the fourth circuit other-end portion, the first element and the third element being electrically connected to each other, the second element and the fourth element being electrically connected to each other, a first element circuit including the first and third elements, a second element circuit including the second and fourth elements, the first element circuit and the second element circuit being electrically connected in parallel, the detection voltage circuit part being configured to apply a detection voltage to the first and second element circuits, the detection circuit part being configured to output a signal corresponding to a difference between a potential of an electrical first connection point of the first and third elements and a potential of an electrical second connection point of the second and fourth elements, the control circuit part being configured to control at least one of the first direct current voltage, the second direct current voltage, the third direct current voltage, or the fourth direct current voltage based on the signal output from the detection circuit part” in combination with all the limitations of claim 14.
Claims 15-18 and 20 are dependent on claim 14 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868